 


 HR 560 ENR: To amend the Delaware Water Gap National Recreation Area Improvement Act to provide access to certain vehicles serving residents of municipalities adjacent to the Delaware Water Gap National Recreation Area, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 560 
 
AN ACT 
To amend the Delaware Water Gap National Recreation Area Improvement Act to provide access to certain vehicles serving residents of municipalities adjacent to the Delaware Water Gap National Recreation Area, and for other purposes. 
 
 
1.Vehicular access and feesSection 4 of the Delaware Water Gap National Recreation Area Improvement Act (Public Law 109–156) is amended to read as follows:  4.Use of certain roads within the recreation area (a)In generalExcept as otherwise provided in this section, Highway 209, a federally owned road within the boundaries of the Recreation Area, shall be closed to all commercial vehicles.  
(b)Exception for local business useUntil September 30, 2021, subsection (a) shall not apply with respect to the use of commercial vehicles that have four or fewer axles and are— (1)owned and operated by a business physically located in— 
(A)the Recreation Area; or  (B)one or more adjacent municipalities; or  
(2)necessary to provide services to businesses or persons located in— (A)the Recreation Area; or  
(B)one of more adjacent municipalities.  (c)FeeThe Secretary shall establish a fee and permit program for the use by commercial vehicles of Highway 209 under subsection (b). The program shall include an annual fee not to exceed $200 per vehicle. All fees received under the program shall be set aside in a special account and be available, without further appropriation, to the Secretary for the administration and enforcement of the program, including registering vehicles, issuing permits and vehicle identification stickers, and personnel costs.  
(d)ExceptionsThe following vehicles may use Highway 209 and shall not be subject to a fee or permit requirement under subsection (c): (1)Local school buses.  
(2)Fire, ambulance, and other safety and emergency vehicles.  (3)Commercial vehicles using Federal Road Route 209, from— 
(A)Milford to the Delaware River Bridge leading to U.S. Route 206 in New Jersey; and  (B)mile 0 of Federal Road Route 209 to Pennsylvania State Route 2001..  
2.DefinitionsSection 2 of the Delaware Water Gap National Recreation Area Improvement Act (Public Law 109–156) is amended— (1)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; and  
(2)by inserting before paragraph (2) (as so redesignated by paragraph (1) of this section) the following:  (1)Adjacent municipalitiesThe term adjacent municipalities means Delaware Township, Dingman Township, Lehman Township, Matamoras Borough, Middle Smithfield Township, Milford Borough, Milford Township, Smithfield Township and Westfall Township, in Pennsylvania..  
3.Conforming amendmentSection 702 of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is repealed.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 